Citation Nr: 9916051	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-41 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to May 1961.  
He died, on February [redacted] 1993, of an acute myocardial 
infarction.

In February 1993, the veteran's surviving spouse, the 
appellant herein, claimed benefits under the provisions of 
38 U.S.C.A. § 1151, contending that the veteran's death had 
resulted from VA medical treatment.  This appeal arises from 
an October 1995 rating decision of the Roanoke, Virginia, 
Regional Office (RO) that denied the claim.

REMAND

In February 1987, the veteran presented with right-hemisphere 
transient ischemic attacks and amaurosis fugax, and 
examination revealed carotid artery disease.  In addition to 
the carotid artery disease, history included aorta-iliac 
disease with a left femoral-popliteal bypass graft at a 
private hospital in 1987, revised to a femoral-tibial bypass 
graft at a VA hospital in 1988.

In July 1991, he presented with a three-month history of 
increasing claudication, a one-month history of left leg rest 
pain, and a one-month history of discoloration, pain, and 
ulceration of the left foot.  An aortogram showed stenosis of 
the right common and left external iliac arteries, and 
angioplasty was performed, with improvement.  However, within 
days, pressures in the lower extremities again decreased, 
indicating occlusion or recurrence of stenosis, and an 
aortobifemoral bypass was performed.

By December 1992, the veteran was being followed by a VA 
medical center (VAMC) for hyperlipidemia, hypertension, and 
diffuse vascular disease.  On December 26, he presented at 
Warren Memorial Hospital with a one-week history of cough, 
but no chest pain, and dyspnea on exertion.  He was in severe 
respiratory distress with what appeared to be acute pulmonary 
edema.  On the basis of the examination and history, the 
examiner concluded that the veteran had diffuse 
atherosclerotic cardiovascular disease involving the carotid 
arteries, the abdominal aorta, the iliac arteries, and the 
lower extremities.  The examiner also felt he had significant 
chronic obstructive pulmonary disease and had been developing 
some left-sided congestive heart failure during the preceding 
week.  The examiner noted that the veteran had not taken care 
of himself, had continued to smoke in spite of his heart and 
vascular disease, and said he appeared to be near death.

Though the prognosis was poor, the veteran responded to 
treatment and was discharged on December 30.  Final diagnoses 
included respiratory failure due to acute, severe pulmonary 
edema, improved; atherosclerotic heart disease, acute and 
chronic class II congestive heart failure, and cardiomegaly; 
diffuse arteriosclerotic cardiovascular disease; and chronic 
obstructive pulmonary disease.  At discharge, his medication 
regimen included Lasix, digoxin, captopril, and dipyridamole; 
nifedipine and isradipine, medications previously prescribed 
by VA, were withheld.  He was instructed to return in one or 
two weeks to see Doctor Charles Huber and, thereafter, to 
seek continued care at a VAMC.

It is not clear from the evidence of record whether the 
veteran saw Doctor Huber after his discharge from Warren 
Memorial Hospital.  However, according to testimony by his 
son at an October 1996 hearing, the veteran reported to the 
Richmond VAMC on January 19, 1993.  He had with him some 
documentation, apparently from Warren Memorial Hospital, 
which referred to the December 1992 treatment there.  The 
veteran's son said that the VA doctor who saw his father said 
that he was not a heart doctor, said that the veteran would 
not be able to see a heart doctor without going through the 
emergency room, and refused to review the documentation.  The 
veteran's son testified further that the veteran then went to 
the emergency room and waited five or six hours but was never 
able to see another doctor.  Finally, they left, and the 
veteran said he would go to the VAMC at Martinsburg.  
(According to his son's testimony, the veteran went to the 
VAMC at Martinsburg but was only given an appointment for two 
or three months later.  Though it is not entirely clear from 
his son's testimony, it appears that the veteran was not 
accompanied by his son to the Martinsburg VAMC.)  The 
appellant contends that the January 1993 examination at the 
Richmond VAMC was inadequate and resulted in her husband's 
death.

The file includes an outpatient treatment record, apparently 
from the Richmond VA vascular clinic, dated January 19, 1993, 
that indicates that the veteran reported to the clinic at 
1:02 PM and was interviewed at 1:45 PM.  He reported that he 
had been hospitalized at Front Royal from December 26 to 
December 30, 1992, that some of his medications had been 
changed during that hospitalization, and that he felt 
"pretty good."  The examiner briefly recorded medical 
history and noted that the veteran had no complaints, no 
claudication, no tissue loss, and no rest pain.  Femoral 
pulses were good but the examiner said he was unable to 
detect femoral-posterior tibial pulses due, possibly, to 
occlusion.  He noted that the veteran was doing well and 
should return to the clinic in eight months.

The file also includes a VA outpatient treatment record dated 
January 20, 1992, that shows the veteran's age as 59.  (Other 
records in the file show that the veteran's date of birth was 
June [redacted] 1933.  On June 20, 1992, he would have been 58 years 
old.)  The record was separate from other records from the 
Richmond VAMC, suggesting that that facility was not the 
source of the record.  Finally, the record shows that the 
veteran gave a history of congestive heart failure since 
Christmas, that he was discharged from Warren Memorial 
Hospital, Front Royal, Virginia, after treatment for acute 
pulmonary edema, and that his medications included digoxin, 
Capoten, and dipyridamole.  Although the source of this 
particular record is unclear, all of the foregoing suggests 
that it was generated by the Martinsburg VAMC on January 20, 
1993, rather than 1992, and simply misdated (this appears 
true notwithstanding an October 1995 Report of Contact that 
indicates that Ms. Gray, of the Martinsburg VAMC, reported 
that the veteran's most recent medical treatment by the 
Martinsburg VAMC was in March 1991).

The aforementioned record noted that the veteran was 
currently asymptomatic.  Examination revealed bilateral 
systolic bruits in the carotid arteries, but the lungs were 
clear, there were no murmurs or gallops upon examination of 
the heart, and there was no edema in the extremities.  The 
assessment was atherosclerotic heart disease.  Medication, 
prescriptions were refilled, and the veteran was instructed 
to return to the clinic in two months.  Unfortunately, he 
died several weeks later.

Before the Board addresses the merits of this claim, we 
believe evidence relevant thereto warrants some clarification 
and further development.  Accordingly, the case is REMANDED 
to the RO for the following:

1.  The RO should contact Warren Memorial Hospital 
and Doctor Charles Huber and obtain any records 
showing that the veteran contacted either the 
hospital or the physician after his discharge from 
Warren Memorial on December 30, 1992, and prior to 
his death on February [redacted] 1993.

2.  The RO should determine the source of the VA 
outpatient treatment record dated January 20, 
1992.

3.  Upon completion of the development in 
paragraph 2, above, the RO should obtain, from the 
VAMC at which the January 20, 1992, outpatient 
treatment record was prepared, all other VAMC 
records of the veteran's visit on the day the 
record was created including, but not limited to, 
sign-in logs, nurses' notes, and prescriptions or 
other records of medication dispensed.

4.  After the foregoing actions have been taken, 
the RO should review the file to ensure completion 
of the required development.  When the required 
development has been completed, and all evidence 
obtained has been associated with the file, the RO 
should review the claim.  If the decision remains 
adverse to the appellant in any way, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board, if appropriate, for further 
appellate consideration.  The appellant need take no action 
until she is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals, or the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


